Citation Nr: 1717811	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel







INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from August 1963 until August 1989, achieving the rank of Colonel prior to retirement.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Although the Board regrets the additional delay, this matter must be remanded to afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  A VA examination is necessary when the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the Veteran asserts his currently symptomatic bilateral hearing loss is etiologically related to in-service hazardous noise exposure.  The Veteran is competent to report symptoms of hearing loss, as well as exposure to hazardous noise.  Charles v. Principi, 16 Vet. App. 370 (2014); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's separation examination notes mild bilateral high frequency hearing loss, but there is not sufficient medical evidence of record to determine whether the Veteran currently has a bilateral hearing loss disability.  Therefore, a VA examination is necessary.  The Veteran has requested that such an examination be provided, along with sufficient notice to allow him to attend.

The Board acknowledges that the record shows several VA examinations have been scheduled and that the Veteran failed to report.  However, the Board finds that the Veteran has shown good cause for the failure to report.  The Veteran was scheduled to undergo a VA audiology examination in April 2011, and the record reflects he failed to report to that examination.  In his August 2011 notice of disagreement, he wrote that he missed the examination because he was not notified it was taking place until after the date of the examination due to a delay in his mail being forwarded to a temporary mailing address.  The Veteran requested to be scheduled for another VA audiology examination.  Another examination was scheduled for May 2012, and it was again reported the Veteran failed to report.  In a November 2012 statement, the Veteran wrote that he had never received notice regarding the May 2012 VA examination.  There is not a copy of any notice sent to the Veteran advising him of the date and time of his VA examination in the record.  

The record further shows that VA audiology examinations were scheduled for July 2016, August 2016, and September 2016, but were all cancelled.  The October 2016 supplemental statement of the case (SSOC) reported that the Veteran failed to report for all three.  In a January 2017 letter, the Veteran wrote that again he never received notice of the scheduled examinations.  Indeed, no notice is of record.  The Veteran clarified that he spent his time between Hawaii and Virginia, and again provided his addresses for those locations and the dates that he would be at each location.  The Board notes that the October 2016 supplemental statement of the case and a November 2016 notification letter were returned as undeliverable as they were mailed to the wrong address.  In light of the lack of any documentation in the record showing that the Veteran was notified of the scheduled VA examinations, and in light of the demonstrated confusion regarding his addresses at no fault on his part, remand is required to again schedule him for a VA examination.  The Veteran must be notified of the examination ahead of time, and a copy of that notice must be included in the claims folder.  
Remand is also required to obtain outstanding treatment records from a Federal facility.  The Veteran has reported receiving treatment for bilateral hearing loss at the Walter Reed National Military Medical Center.  No efforts have been made to obtain the identified outstanding Federal treatment records, and they are not otherwise of record.  On remand, all outstanding VA treatment records must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA and Federal facility treatment records, including those from the Walter Reed National Military Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed bilateral hearing loss.  The Veteran must be notified in writing of the date and time of the scheduled examination beforehand.  The Board notes the Veteran splits his time between Virginia and Hawaii, and has reported at what times during the year he is at each address.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss was caused or aggravated by the Veteran's period of active duty service.

3.  Then, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue an SSOC, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 


(CONTINUED ON NEXT PAGE)
(1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

